DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 9/13/2022 is acknowledged.  The traversal is on the ground(s) that a due burden has not been established.  This is not found persuasive because the product of group I can be made by a materially different process; and group I and group II require different fields of search (see restriction mailed 8/10/22). Because there in fact is a serious burden to search groups I and II together, the restriction is maintained.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (US 2009/0000705).
Nakai teaches an aluminum alloy consisting of (in wt%):

cl. 1
Nakai at ex. B
Nakai broad ranges
Si
0.95-1.25
1.00
0.4-1.4
Mg
0.6-1.15
0.90
0.5-1.25
Cu
0.15-1
0.40
0.01-0.7
Mn
0.4-0.6
0.45
0.001-1.0
Fe
0.2-0.3
0.25
0.05-0.4
Cr
0.11-0.26
0.20
0.01-0.35
Ti
0.012-0.035
0.05 
(outside claimed range)
0.005-0.1
B
0.0001-0.03
-
(outside claimed range)
<300 ppm
(≤0.03)
Zn
-0.25
-
<0.3% total Zn, V, Hf
Zr
-0.05
0.03
<0.15

Table 1: Claim 1 vs prior art of Nakai
see Nakai at [0026], [0060-61], wherein the broad ranges taught by Nakai overlap the alloying ranges or maximums of Si, Mg, Cu, Mn, Fe, Cr, Ti, B, Zn, and Zr listed in instant claim 1. Further, ex. B at Table 1 of Nakai is a close example to the claimed alloying ranges (see Table 1 above for comparison). Nakai does not teach the mandatory addition/presence of any elements excluded by the “consisting of” transitional phrase. Nakai teaches forming said alloy into a forged product, but does not specify the number/unit area of Mg2Si compounds with a minor axis of ≥0.5µm (instant claim 1). However, because Nakai teaches an overlapping Al-Mg-Si alloy composition, processed by a substantially identical process to that of the instant invention of: casting [0096-0098], homogenizing [0099], hot forging [0104-0105], heating to a solution treatment temperature at a rate ≥ 100°C/hr (≥ 1.67°C/min, in order to achieve dispersed particles [0084-0085]), quenching [0112-0113], and aging [0114], then substantially the same microstructure (such as the number/unit area of Mg2Si compounds with a minor axis of ≥0.5µm) is reasonably expected to be present in the products of Nakai, as in those of the instant invention. In particular, the instant specification emphasizes a heating rate of ≥5.0°C/min to the solution treatment temperature is important for formation of the claimed microstructure (Tables 1 & 2, low temperature raising rates have higher amounts of Mg2Si w minor axis ≥0.5 µm and lower strength). Nakai teaches a process of forming an Al-Mg-Si alloy forging, complete with an overlapping heating rate to the solution treatment temperature. Therefore, it is reasonable to expect a substantially identical microstructure for the Al-Mg-Si alloy forging of Nakai, as for the instant invention. It is held that Nakai has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/548,769 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because said claim of the reference application is drawn to an alloy consisting of (in wt%): 0.6-1.45% Si, 0.6-1.3% Mg, 0.15-1.0% Cu, 0.03-1.0% Mn, 0.2-0.4% Fe, 0.03-0.4% Cr, 0.012-0.035% Ti, 0.0001-0.03% B, ≤0.25% Zn, ≤0.05% Zr, balance aluminum, which overlaps the claimed ranges or maximums of Si, Mg, Cu, Mn, Fe, Cr, Ti, B, Zn, and Zr (instant claim 1). Though the claims of the reference application do not teach the microstructure details (such as number of Mg2Si compounds with a minor axis of ≥0.5 µm in a certain visual field), because claim 1 of the reference application recites a substantially similar product configuration of a forged product, then substantially the same properties are expected for the Al alloy forged product of the reference application claim, as for the instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        9/28/22